MARY'S OPINION HEADING                                           



 
NO. 12-01-00044-CV
IN THE COURT OF APPEALS
TWELFTH COURT OF APPEALS DISTRICT
TYLER, TEXAS

JAMES W. THOMPSON,§
 APPEAL FROM THE 173RD
APPELLANT




V.
§
 JUDICIAL DISTRICT COURT OF


CARMEN KAY WARE, INDIVIDUALLY 
AND AS ATTORNEY IN FACT FOR CARMEN 
THOMPSON, M.E. GOODMAN, III., 
§
 HENDERSON COUNTY, TEXAS
PEYTON L. GOODMAN ADAMS AND
DAVID MONK,
APPELLEES


PER CURIAM
  This appeal is being dismissed for want of prosecution.  Tex. R. App. P. 42.3(b).  Appellant perfected his appeal on
February 7, 2001.  Thereafter, the record was filed on May 2, 2001, making Appellant's brief due on or before June 1, 2001. 
When Appellant failed to file his brief within the required time, this Court notified him on June 15, 2001 that the brief was
past due, and it warned that if no response explaining the delay was received by June 25, 2001, the appeal would be
dismissed for want of prosecution under Tex. R. App. P.  42.3(c) and Tex. R. App. P. 38.8(a)(1).  
 As of July 3, 2001, Appellant has neither tendered his brief nor otherwise responded to this Court's notice.  Accordingly,
Appellant's appeal is dismissed for want of prosecution pursuant to Tex. R. App. P. 38.8(a)(1) and 42.3.(b).
Opinion delivered July 11, 2001.
Panel consisted of Davis, C.J., Worthen, J., and Griffith, J.


DO NOT PUBLISH